Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 4 and 7 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach means for retracting the blade below the work surface within approximately 14 milliseconds after the contact is detected by the detection system, in combination of other limitations set forth in claims 4 and 7.

              Regarding claims 4 and 7, Yoneda (4,117,752), Saar (4,267,914) and Friemann et al. (3,858,095) alone or in combination, as set forth in the Final Rejection mailed on 12/20/2019, do not teach means for retracting the blade below the work surface within approximately 14 milliseconds after the contact is detected by the detection system. See pages 6-7 in the Patent Board Decision mailed on 05/24/2021.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 4 and 7. 
 


Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    June 24, 2021